EXHIBIT 10.4

[AHCCCS
LOGO]

ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
SECTION A: CONTRACT

 

1.  AMENDMENT
     NUMBER:
            9

2.  CONTRACT NO.:
     YH09-0001-07

3.  EFFECTIVE DATE OF AMENDMENT
     October 1, 2009

4.  PROGRAM
  DHCM - ACUTE

 

5.  CONTRACTOR'S NAME AND ADDRESS:

VHS Phoenix Health Plan, LLC
7878 N. 16th St., Suite 105
Phoenix, AZ 85020

 

6.  PURPOSE OF AMENDMENT:  To amend Section D.

 

7.  THE CONTRACT REFERENCED ABOVE FOLLOWS
A.            Section D, Paragraph 53, Compensation Subparagraph 11 revised to
the following language:



Reconciliation of Prospective non-MED Costs to Reimbursement: For CYE AHCCCS
will reconcile the Contractor's prospective non-MED medical cost expenses to
prospective non-MEDcapitation paid to the Contractor for dates of service July
1, 2009 through September 30, 2009. This reconciliation will limit the
Contractor's profits and losses to 3%. Any losses in excess of 3% will be
reimbursed to the Contractor,and likewise, profits in excess of 3% will be
recouped. Adjudicated encounter data will be used to determine medical expenses.
Refer to the Prospective non-MED Reconciliation Policy included in the ACOM for
further details.



For CYE 10, AHCCCS will reconcile the Contractor's prospective non-MED medical
cost expenses to prospective non-MED net capitation paid to the Contractor for
dates of service during the contract year being reconciled. This reconciliation
will limit the Contractor's profits and losses to 2%. Any losses in excess of 2%
will be reimbursed to the Contractor,and likewise, profits in excess of 2% will
be recouped. Adjudicated encounter data will be used to determine medical
expenses. Refer to the Prospective non-MED Reconciliation Policy included in the
ACOM for further details.



NOTE:  Please sign, date, and return executed file by E-Mail to: Mark Held at
Mark.Held@azahcccs.gov
                                                                                                              
Sr. Procurement Specialist
                                                                                                              
AHCCCS Contracts and Purchasing
                                                                                                              
and Georgina Maya at
                                                                                                              
Georgina.Maya@azahcccs.gov

 

8.  EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.

IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT

9.  SIGNATURE OF AUTHORIZED REPRESENTATIVE:
     /s/ Nancy Novick

TYPED NAME:    NANCY NOVICK
TITLE:                    CHIEF EXECUTIVE OFFICER
DATE:                    9/17/09

 

10.  SIGNATURE OF AHCCCSA CONTRACTING OFFICER:

       /s/ Michael Veit

 

 

MICHAEL VEIT

CONTRACTS & PURCHASING ADMINISTRATOR
DATE:    SEP 16 2009

